
	
		I
		112th CONGRESS
		1st Session
		H. R. 508
		IN THE HOUSE OF REPRESENTATIVES
		
			January 26, 2011
			Mr. Posey (for
			 himself, Mr. Bishop of Utah,
			 Mr. Lamborn,
			 Mr. Young of Alaska,
			 Mrs. Blackburn, and
			 Mr. Bartlett) introduced the following
			 bill; which was referred to the Committee
			 on Ways and Means
		
		A BILL
		To amend the Internal Revenue Code of 1986 to make
		  permanent the child tax credit and to allow for adjustments for inflation with
		  respect to the child tax credit.
	
	
		1.Short titleThis Act may be cited as the
			 Child Tax Credit Preservation Act of
			 2011.
		2.Modifications of
			 child tax credit
			(a)Repeal of
			 sunsetTitle IX of the Economic Growth and Tax Relief
			 Reconciliation Act of 2001 (relating to sunset of provisions of such Act) shall
			 not apply to—
				(1)the amendments
			 made by section 201 of such Act, and
				(2)any amendments made to section 24 of the
			 Internal Revenue Code of 1986 which are enacted after the date of the enactment
			 of such Act.
				(b)Adjustments for
			 inflationSection 24 of the
			 Internal Revenue Code of 1986 (relating to the child tax credit) is amended by
			 adding at the end the following new subsection:
				
					(g)Adjustments for
				inflation
						(1)In
				generalIn the case of a taxable year beginning after December
				31, 2010, the dollar amounts in subsection (a) and (b)(2) shall be increased by
				an amount equal to—
							(A)such dollar
				amount, multiplied by
							(B)the cost-of-living
				adjustment determined under section 1(f)(3) for the calendar year in which the
				taxable year begins, determined by substituting calendar year
				2001 for calendar year 1992 in subparagraph (B)
				thereof.
							(2)Rounding
				ruleIf a dollar amount in subsection (a) or (b)(2), as increased
				under paragraph (1), is not a multiple of $50, such amount shall be rounded to
				the nearest multiple of
				$50.
						.
			(c)Effective
			 dateThe amendments made by this section shall apply to taxable
			 years beginning after December 31, 2010.
			
